STUART, Senior District Judge,
dissenting.
The majority holds that the damages sought by plaintiff in this case are not “equitable relief” within the meaning of the statute. Because I believe that the statute gives the courts authority to decree such compensation and that the Russell case is distinguishable on both factual and legal grounds, I dissent.
I would adopt the reasoning of Senior Circuit Judge Lively expressed in Warren v. Society National Bank, 905 F.2d 975, 978-983 (6th Cir.1990), cert. denied, — U.S. —, 111 S.Ct. 2256, 114 L.Ed.2d 709 (1991). See also Russell, 473 U.S. at 148-158, 105 S.Ct. at 3093-3098 (Brennan, J., concurring). In context, the phrase “other appropriate equitable relief ... to redress such violations” should be construed to authorize courts to fashion remedies for existing rights created by ERISA or plan provisions. The form of remedy is to be shaped generally by reference to equity jurisprudence, which permits decrees for the payment of money. See Warren, 905 F.2d at 981-82. In particular, however, the use of the word “redress” emphasizes the authority of the court to order compensation. “Redress” is defined as “to set (a wrong) right: REMEDY * * * to make up for: COMPENSATE * * Webster’s Third New Int’l Dictionary 1904 (1971). See also Black’s Law Dictionary 1150 (5th Ed. 1979) (“Satisfaction for an injury or damages sustained. Damages or equitable relief.”). Accordingly, I would hold that the courts have authority to order the compensation sought here as “other appropriate equitable relief” under § 1132(a)(3)(B)(i).
This holding would not conflict with other courts of appeals’ holdings. They involve claims for punitive damages, emotional distress or other clearly extracontractual *762damages. The claim here is that failure to give notice of the rollover provision of the IRS violated the plan provision to give notices “required by law” and resulted in additional income tax. I consider this a loss alleged to have been caused directly by breach of contract.
On the other hand, the majority’s holding creates a direct conflict with the decision of the Sixth Circuit in Warren. See Warren, 905 F.2d at 982. Given that the opinion of the court in Russell did not address the issue, see 473 U.S. at 139 n. 5, 105 S.Ct. at 3088 n. 5, I would follow the guiding light given by Justice Brennan’s concurrence and Judge Lively’s opinion in Warren and reverse the decision of the district court.